April 19.
Judge Brooke,
delivered the opinion of the court.*
The court is of opinion, that the injunction was regularly awarded by two of the judges of this court 5 and is further of opinion, that the decree of the chancellor, discharging the rule for the attachment and dissolving the injunction, is erroneous. It is therefore reversed 3 and this court proceeding &c., the injunction is re-instated, and the cause is remanded for further proceedings, in which effectual measures are to be taken to prevent the use of the free bridge,.except for the purpose of completing the construction thereof, until the terms are complied with, which are directed by the act in relation thereto.

 Judge Roane absent from indisposition*